319 F.2d 527
UNITED STATES of America, Appellee,v.Albert Earl FARMER, Appellant.
No. 8800.
United States Court of Appeals Fourth Circuit.
Argued June 11, 1963.
Decided June 13, 1963.

Joseph M. Wright, Shelby, N. C., for appellant.
William Medford, U. S. Atty. (James O. Israel, Jr., and Robert J. Robinson, Asst. U. S. Attys., on the brief), for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
Albert Earl Farmer appeals from his conviction under several counts of an indictment for using the United States mails in furtherance of a scheme to defraud. The scheme consisted of solicitations made by mail contemporaneously to several persons, offering to sell them a collection of old guns. After the persons addressed sent the defendant the sums requested no guns were shipped to any of them. It was shown that the defendant in fact owned no antique guns as represented.


2
The appeal is based chiefly on alleged errors of the trial court in admitting in evidence certain letters allegedly written by the defendant and his wife to the victims of the fraud. Overlooking the fact that at trial no objection was raised by the defendant as to some of these items, we still find no error. The letters now complained of were in response to letters written to the defendant by the victims and tend to explain the circumstances of the offenses charged. Moreover, even if some of the letters had been technically objectionable, no prejudice could have resulted from their admission, for they merely parallel statements of the defendant himself, made in other unobjectionable letters, acknowledging that he obtained substantial sums of money from the victims and failed to return the money or to ship the guns ostensibly sold to them.


3
The other contentions of the appellant are so patently frivolous as to require no discussion.

The judgment is

4
Affirmed.